Citation Nr: 1647910	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  14-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for ankle condition. 

5.  Entitlement to service connection for a skin disorder to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has bilateral hearing loss, tinnitus, PTSD, and an ankle disability, as a result of military service.  He also claims that he has skin cancer that resulted from exposure to herbicides during military service. 

A VA physician in May 2010 concluded unfavorably that the Veteran did not meet the criteria for PTSD.  Furthermore, major depression was unrelated to military service.  See May 2010 VA examination report and August 2010 addendum.  Importantly, in providing the opinion this physician did not comment on the Veteran's ongoing VA treatment for PTSD.  In fact, it is not clear if the Veteran realized the fact that the Veteran had recently began VA PTSD therapy.  In reporting the Veteran's medical history, the physician does not refer to this treatment.  Nor does the physician comment on a VA social worker's (confirmed by a VA psychiatrist) diagnoses of PTSD.  See August 2015 VA outpatient report.  Additional VA examination and opinion are needed.  

A VA audiology examination was conducted in March 2010, in which the audiologist concluded that the Veteran hearing loss and tinnitus were unrelated to military service.  She partly based her rationale on the fact that the Veteran's hearing was within normal limits at service discharge from military service.  In this regard, VA will grant service connection for disorders that, in many cases, are either asymptomatic or cause no functional impairment.  Therefore, the lack of any symptoms or functional impairment, by themselves, is not a sufficient explanation for the March 2010 VA examiner's finding that the Veteran did not have this condition during service.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that that a medical opinion is inadequate when it is unsupported by clinical evidence).  She also indicated that the Veteran's hearing loss was related to his post service occupation as a farmer.  She did not comment on the Veteran's statements regarding his inservice symptoms as well as the fact that that he wore hearing protection while working (see hearing transcript).  Additional VA examination and opinion are needed.  

The Veteran also reported that he injured his ankle when he stepped in a hole during a period of combat.  He is competent to report such an injury which is consistent with the circumstances of his military service.  VA examination and opinion is needed.

Finally, VA outpatient records include diagnoses of basal cell carcinoma and actinic keratosis (March 2016 VA outpatient record); and squamous cell carcinoma (July 2015 VA outpatient record).  VA examination is needed to determine whether the Veteran's various skin disorders are related to military service to include Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit, or to authorize VA to obtain on his behalf, any outstanding VA or private treatment records pertaining to his claimed disabilities to include any medical opinion regarding their etiology. 

2.  Then, schedule the Veteran for a VA examination with the appropriate specialist medical doctor for the purpose of ascertaining the nature and etiology of any skin disability.  The examiner must review the e-file and this remand, and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability had its onset in or was caused by active service or by any incident during or related to service, to include as a result of herbicide exposure during service.

3.  Then, schedule the Veteran for a VA examination with the appropriate specialist medical doctor for the purpose of ascertaining the nature and etiology of any ankle disability.  The examiner must review the e-file and this remand, and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any ankle disability had its onset in or was caused by active service or by any incident during or related to service.

4.  Then, schedule the Veteran for a VA audiology examination for the purpose of ascertaining the nature and etiology of his hearing loss and tinnitus.  The examiner must review the e-file and this remand, and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any hearing loss and/or tinnitus had its onset in or was caused by active service or by any incident during or related to service.  An opinion that the Veteran's hearing loss and tinnitus are not related to service that is based solely on a lack of hearing loss and tinnitus being noted in the Veteran's service treatment records will be deemed inadequate.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the e-file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should identify all psychiatric disorders that have been present since service.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The Veteran's stressor has been ceded.  .

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history, copies of all pertinent records in the Veteran's e-file, or in the alternative, the e-file itself, must be made available for review.

6.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




